 Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 1 of 10

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    12/08/2020
                                                                                                    CT Log Number 538713211
TO:         Kim Lundy Service Of Process
            Walmart Inc.
            702 SW 8TH ST
            BENTONVILLE, AR 72716-6209

RE:         Process Served in Texas

FOR:        WALMART INC. (Domestic State: DE)
            According to our records representation services for this entity have been discontinued in this jurisdiction.




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  Martinez Maria, etc. and as Next Friend Of J.M., Pltf. vs. Walmart Inc., Dft.
DOCUMENT(S) SERVED:                               Citation, Return(s), Petition, Request(s)
COURT/AGENCY:                                     190th Judicial District Court Harris County, TX
                                                  Case # 202078101
NATURE OF ACTION:                                 Personal Injury - Slip/Trip and Fall - 05/28/2019 - in Houston, Texas.
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Dallas, TX
DATE AND HOUR OF SERVICE:                         By Process Server on 12/08/2020 at 02:21
JURISDICTION SERVED :                             Texas
APPEARANCE OR ANSWER DUE:                         By 10:00 a.m. on the Monday next after the expiration of 20 days after you were
                                                  served (Document(s) may contain additional answer dates)
ATTORNEY(S) / SENDER(S):                          Annie Basu
                                                  Basu Law Firm, PLLC
                                                  P.O. Box 550496
                                                  Houston, TX 77255
                                                  713-460-2673
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 12/08/2020, Expected Purge Date:
                                                  12/13/2020

                                                  Image SOP

                                                  Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

REGISTERED AGENT ADDRESS:                         Nora Braden
                                                  350 North St. Paul Street
                                                  c/o C T Corporation System
                                                  Dallas, TX 75201
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / SP




                                                                    EXHIBIT A
                Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 2 of 10

                                                                          Wolters Kluwer

                                PROCESS SERVER DELIVERY DETAILS




Date:                             Tue, Dec 8, 2020

Server Name:                      john buford jr




Entity Served              ,      Wal-Mart Inc.

Agent Name

Case Number                       202078101

J urisdiction                     TX




                       P                                        1
            Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 3 of 10
                                                                                                           Jg Moti-o
                                               CAUSE NO. 202078101
COPY OF PLEADING PROVIDED BY PLT


                                      RECEIPT NO:920992 TRACKING NO:73818849
                                        EML
Plaintiff:                                             In The 190th
MARTINEZ,JAMILET(INDIVIDUALLY AND NEXT FRIEND OF J M   Judicial District Court of
MINOR)
vs.                                                     Harris County, Texas
Defendant:                                             201 CAROLINE
WALMART INC                                            Houston, Texas
                                CITATION CORPORATE
THE STATE OF TEXAS
County of Harris

To:    WALMART INC(CORPORATION)BY SERVING ITS REGISTERED AGENT CT CORPORATION
SYSTEM
1999 BRYAN ST STE 900,DALLAS TX 75201

        Attached is a copy of: PLAINTIFF'S ORIGINAL PETITION •

This instrument was filed on December 7, 2020 in the above cited cause number and court. The instrument attached
describes the claim against you.

         YOU HAVE BEEN SUED. You may employ an attorney. If you or your Attorney do not file a written answer with
the District Clerk who issued this citation by 10:00 a.m. on the Monday next following the expiration date of 20 days after
you were served this citation and petition, a defaultjudgment may be taken against you.

        This citation was issued on December 7, 2020, under my hand and seal of said court.


                                                                                1Y1a4 13001&3
Issued at the request of:                                                       Marilyn Burgess, District Clerk
Basu, Annie                                                                     Harris County, Texas
                                             0/
P.O. B 550496                                o f                                201 CAROLINE Houston Texas 77002
HOUSTON,TX 77255                                                               (PO Box 4651, Houston, Texas 77210)
713-460-2673
Bar Number: 24047858
                                                                                 Generated By:CHANCESAS OUGRAH
            Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 4 of 10




                                                                              Tracking Number: 73818849




                                                   CAUSE NUMBER:202078101


PLAINTIFF: MARTINEZ,JAMILET(INDIVIDUALLY AND NEXT FRIEND OF J M MINOR) In the 190th
     VS.                                                                               Judicial District Court of
DEFENDANT: WALMART INC                                                                 Harris County, Texas




                                       OFFICER - AUTHORIZED PERSON RETURN

Came to hand at           o'clock     . M. on the                day of                                   ,20       . Executed at

(Address)
in

                          County at o'clock        . M. On the            day of                                    ,20        ,by

Delivering to                                                            defendant, in person, a true copy of this Citation
together with the accompanying             copy (ies) of the «Attachment». Petition attached thereto and I endorsed on said
copy of the Citation the date of delivery.

To certify which I affix my hand officially this                     day of                                             ,20.

Fees $

                                                                              By
                Affiant                                                                                   Deputy

On this day,                                                           , known to me to be the person whose signature
appears on the foregoing return, personally appeared. After being by me duly sworn, he/she stated that this citation was
executed by him/her in the exact manner recited on the return.

SWORN TO AND SUBSCRIBED BEFORE ME,On this                            day of                                               ,20_.



                                                                              Notary Public
 Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 5 of 10
                                                                                                      12/7/2020 10:53 AM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No.48684605
                                                                                                             By: C Ougrah
                                                                                               Filed: 12/7/2020 10:53 AM

                                   CAUSE NO.

MARIA MARTINEZ,INDIVIDUALLY, §                        IN THE DISTRICT COURT
AND AS NEXT FRIEND OF J.M.   §
Plaintiff                    §
                             §
                             §
V.                           §                                JUDICIAL DISTRICT
                             §
                             §
WALMART INC,                 §
Defendant                    §                         HARRIS COUNTY,TEXAS

                           PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES Maria Martinez, Individually, and as next friend of Jamilet Martinez, a

minor, hereinafter called Plaintiffs, complaining of Walmart Inc., hereinafter called Defendant,

and for cause of action show unto the Court the following:

                                              I.
                                            LEVEL

       Discovery is intended to be conducted under Level 2 ofTexas Rules ofCivil Procedure 190.


                                              II.
                                           PARTIES

       Plaintiff, Maria Martinez, is an individual who resides in Harris County.

       Plaintiff, Jamilet Martinez, a minor, is an individual who resides in Harris County.

       Defendant, Walmart Inc is a Corporation doing business in Han-is County,Texas. Defendant

may be served with process by serving its registered agent CT Corporation System at 1999 Bryan St.

STE 900, Dallas, Texas 75201.




                                                                                                        1
  Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 6 of 10




                                              ILL
                                             VENUE

       The subject matter in controversy is within the jurisdictional limits of this court.

       Plaintiffs seek:

               a.      only monetary relief of over $250,000 and not less than $1,000,000.00, or

                       less including damages of any kind, penalties, costs, expenses, pre-

                      judgment interest, and attorney fees.

       Venue in Harris County is proper in this cause under Section 15.002(a)(1) of the Texas

Civil Practice and Remedies Code because the cause of action occurred in Harris County, Texas.

                                               IV.
                                              FACTS

       This suit is brought under and by virtue of the laws of the State of Texas to recover those

damages which Plaintiffs are justly entitled to receive as compensation for injuries she sustained in

an incident that happened on or about May 28, 2019. On that date, Plaintiffs, invitees, visited a

Walmart location in Houston, Texas. Plaintiff, Jamilet Martinez, a minor, was shopping with her

mother Plaintiff Maria Martinez. Plaintiffs were by the cosmetics department when PlaintiffJamilet

Martinez, a minor, slipped and fell on a white substance that was on the ground. She hurt her hand

upon the fall, and was taken to a hospital that same day. The premises owned by Defendant was

negligently maintained. On the date ofthe incident,the premises were under the custody and control

of the Defendant that resulted in severe injuries. The Defendant failed to warn Plaintiffs of the

dangerous condition and failed to make the dangerous condition safe for Plaintiff prior to her fall.




                                                                                                   2
 Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 7 of 10




                                             V.
                                         NEGLIGENCE

       The occurrence made the basis of this suit and the resulting injuries and damages were

proximately caused by the negligence and/or negligence per se ofthe Defendant,for a variety ofacts

and omissions, including but not limited to one or more of the following:

       1.      In failing to properly maintain said premises in a reasonable manner;

       2.      In failing to properly maintain said premises in a safe manner;

       3.      In failing to exercise caution;

       4.      In failing to provide warning; and,

       5.      In maintaining said premises in a reckless and careless manner.

       Each and all ofthe above acts and/or omissions constituted negligence and each and all were

the proximate cause of the following made the basis of this suit and the injuries and damages

suffered by the Plaintiffs herein.

                                          VI.
                              PREMISES LIABILITY-INVITEES

       The occurrence made the basis of this suit and the resulting injuries and damages were

caused by the Defendant's failure to properly maintain said premises in a safe manner. Plaintiff

would show that:

        1.     The Plaintiff was an invitee;

       2.      The Defendant was a possessor of that premises;

       3.      A condition on the premises posed an unreasonable risk of harm;

       4.      The Defendant knew or reasonably should have known of the danger;

       5.      The Defendant breached its duty of ordinary care by both:


                                                                                                   3
  Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 8 of 10




               a. Failing to adequately warn the Plaintiff of the condition, and

               b. Failing to make the condition reasonably safe; and

       6.      The Defendant's breach proximately caused the Plaintiff's injuries.

                                            VII.
                                          DAMAGES

       As a direct and proximate result of the occurrence made the basis of this lawsuit,

Plaintiffs were caused to suffer pain and suffering and to incur the following damages:

               A.     Reasonable medical care and expenses in the past. These expenses were
                      incurred by Plaintiff for the necessary care and treatment of the injuries
                      resulting from the accident complained of herein and such charges are
                      reasonable and were usual and customary charges for such services in
                      Harris County, Texas;

               B.     Reasonable and necessary medical care and expenses which will in all
                      reasonable probability be incurred in the future;

               C.     Physical pain and suffering in the past;

               D.     Physical pain and suffering in the future;

               E.     Physical impairment in the past;

               F.     Physical impairment which, in all reasonable probability, will be suffered
                      in the future;

               G.     Disfigurement in the past;

               H.     Disfigurement in the future;

               I.     Mental anguish in the past; and

               J.     Mental anguish in the future.




                                                                                                   4
  Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 9 of 10




       Plaintiff Maria Martinez suffered damages as a result of Defendant's negligence.

                                              VIII.
                                           JURY TRIAL

       Plaintiffs respectfully request a trial by jury.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that the

Defendant be cited to appear and answer herein, and that upon a final hearing ofthe cause,judgment

be entered for the Plaintiffs against Defendant, for damages in an amount within the jurisdictional

limits ofthe Court; together with pre-judgment interest(from the date ofinjury through the date of

judgment) at the maximum rate allowed by law; post-judgment interest at the legal rate, costs of

court; and such other and further relief to which the Plaintiffs may be entitled at law or in equity.

                                                          Respectfully submitted,

                                                          BASU LAW FIRM,PLLC

                                                                   /S/Annie Basu

                                                          Annie Basu
                                                          TBN: 24047858
                                                          Jordan Sloane
                                                          TBN: 24118537
                                                          P. 0. Box 550496
                                                          Houston, Texas 77255
                                                          Tel: 713-460-2673
                                                          Fax: 713-690-1508
                                                          info@basulaw.com
                                                          ATTORNEY FOR PLAINTIFF




                                                                                                   5
 Case 4:21-cv-00007 Document 1-2 Filed on 01/04/21 in TXSD Page 10 of 10



                           REQUESTS FOR DISCLOSURE

       Pursuant to the provisions of Tex. R. Civ. P. Rule 190.3, Plaintiff serves upon Defendant,

Texas Rule of Civil Procedure 194 Request for Disclosure. You are hereby requested to disclose

the information or material described in Rule 194.2(a); 194.2(b); 194.2(c); 194.2(e); 194.2(f)(1),

194.2(f)(2), 194.2(0(3), 194.2(f)(4)(A), and 194.2(f)(4)(B); 194.2(g); 194.2(h); 194.2(i);

194.2(j),194.2(k) and 194.2(1) within fifty days of your receipt of this document, by sending

your responses to Annie Basu, P. 0. Box 550496, Houston, Texas 77255.


                                                            /s/Annie Basu


                                                     ANNIE BASU




                                                                                                6
